Title: Circular on the State of American Agriculture, 25 August 1791
From: Washington, George
To: Stuart, David,Schuyler, Philip,Johnson, Thomas,Hartley, Thomas,Lowrey, Thomas

 

Dear Sir,
Philadelphia, August 25th 1791

Some enquiries having been made of me by important Characters on the state of agriculture in America, comprehending its Several relations, and intended to ascertain the value of our lands, with their yield in the several kinds of grain, grass &ca—the prices of farming stock, the prices of produce &ca together with a list of the Taxes in the different States, which may in any way affect the Farmer—As an object highly interesting to our country, I have determined to render the most just and satisfactory answers that the best information, which I can obtain from different parts of the United States will enable me to give.
With this view my confidence in your disposition and knowledge leads me to offer to your enquiry and to request from your intelligence as early information as may be convenient on the following heads.
1. The fee simple prices of farming lands in such parts of the State of Virginia, as are neither so near to large Towns as to enhance their value, nor so distant from market as greatly to reduce it, or to make the situation inconvenient—In your answer to this enquiry, be pleased to note, general⟨ly⟩ the situations, the soil, and if it be practicable⟨,⟩ the proportions of arable, pasture, and wood land.
2. The rents of the same lands, when leased, and, generally, the terms of lease.
3. The average product of the same lands in wheat, rye, barley, oats, buckwheat, beans, pease, potatoes, turnips, grasses, hemp, flax &ca—in the common mode of husbandry now practised.
4. The average prices of these articles when sold at the Farm, or carried to the nearest market.
5. The average prices of good working horses, working Oxen, milch-cows, sheep, hogs, poultry &ca.
6. The average price of beef, pork, mutton, veal, and butter and cheese in the neighbourhood, or at the nearest market-Towns.
7. The price of wrought iron, whence the prices of farming utensils may be inferred.
8. A list of the Taxes laid in the State of Virginia.

The tendency of this enquiry will be my apology for the trouble it may give you. With great regard, I am dear ⟨mutilated⟩ Your most obedient servant

Go: Washington

